217-/5
                                ELECTRONIC RECORD




COA #      03-12-00808-CR                        OFFENSE:        22.02


           Andre Demar Gipson v. The State
STYLE:     ofTexas                               COUNTY:         Travis

                      Modified, and as
COA DISPOSITION:      Modified, Affirmed         TRIAL COURT:    331st District Court


DATE:2/12/15                      Publish: NO    TC CASE #:      D-l-DC-07-302550




                        IN THE COURT OF CRIMINAL APPEALS


         Andre Demar Gipson v. The State of
STYLE:   Texas                                        CCA#:          W1-IS
         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:       /)6 //f?/c%?/r                            SIGNED:                           PC:_

JUDGE:           /h Ul<1 IjtsJ*-*-^                   PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD